     Case 2:90-cv-00520-KJM-DB Document 7019 Filed 01/15/21 Page 1 of 2


 1    XAVIER BECERRA                               Hanson Bridgett LLP
      Attorney General of California               PAUL B. MELLO, State Bar No. 179755
 2    MONICA N. ANDERSON                           SAMANTHA D. WOLFF, State Bar No. 240280
      Senior Assistant Attorney General             425 Market Street, 26th Floor
 3    DAMON MCCLAIN, SBN 209508                     San Francisco, California 94105
      Supervising Deputy Attorney General           Telephone: (415) 777-3200
 4    RYAN GILLE , SBN 262105                       Fax: (415) 541-9366
      Deputy Attorney General                       E-mail: pmello@hansonbridgett.com
 5     455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
 6     Telephone: (415) 510-4435
       Fax: (415) 703-1234
 7     E-mail: Ryan.Gille@doj.ca.gov
      Attorneys for Defendants
 8

 9                        IN THE UNITED STATES DISTRICT COURTS

10                       FOR THE EASTERN DISTRICT OF CALIFORNIA

11                      AND THE NORTHERN DISTRICT OF CALIFORNIA
12            UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
13              PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
14
      RALPH COLEMAN, et al.,                       2:90-cv-00520 KJM-DB
15
                                       Plaintiffs, THREE-JUDGE COURT
16
                   v.
17

18    GAVIN NEWSOM, et al.,
19                                   Defendants.
20
      MARCIANO PLATA, et al.,                      C01-1351 JST
21
                                       Plaintiffs, THREE-JUDGE COURT
22
                   v.
23                                                 DEFENDANTS’ JANUARY 2021 STATUS
                                                   REPORT IN RESPONSE TO FEBRUARY
24    GAVIN NEWSOM, et al.,                        10, 2014 ORDER
25                                   Defendants.
26

27

28

                                                                  Defendants’ January 2021 Status Report
                                                      Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
     Case 2:90-cv-00520-KJM-DB Document 7019 Filed 01/15/21 Page 2 of 2


 1            The State submits this status report on the current in-state and out-of-state adult prison
 2   populations and the measures being taken to comply with the Court’s February 10, 2014 Order
 3   Granting in Part and Denying in Part Defendants’ Request for Extension of December 31, 2013
 4   Deadline (February 10, 2014 Order). Exhibit A sets forth the current design bed capacity,
 5   population, and population as a percentage of design bed capacity for each state prison and for all
 6   state prisons combined. Exhibit B sets forth the status of the measures Defendants have
 7   implemented as required by the February 10, 2014 Order. (ECF 2766/5060 at ¶¶ 4-5.)
 8            As of January 14, 2021, 90,145 inmates were housed in the State’s 34 adult institutions
 9   and no inmates1 were housed in out-of-state facilities. (Ex. A. 2) The State’s prison population is
10   approximately 105.9% of design capacity. (Ex. A.)
11

12       Dated: January 15, 2021                              XAVIER BECERRA
                                                              Attorney General of California
13
                                                              By: /s/ Ryan Gille
14                                                                RYAN GILLE
                                                                  Deputy Attorney General
15                                                               Attorneys for Defendants
         Dated: January 15, 2021
16                                                            HANSON BRIDGETT LLP

17                                                            By: /s/ Paul B. Mello
                                                                  PAUL B. MELLO
18                                                               Attorneys for Defendants

19

20

21

22

23

24

25

26
     1
27     This statistic only concerns inmates in out-of-state contract beds and does not include inmates
     housed in other states under interstate compact agreements.
     2
28     The data in Exhibit A is taken from CDCR’s January 14, 2021 weekly population report,
     available on CDCR’s website at https://www.cdcr.ca.gov/research/population-reports-2/.
                                                         1
                                                                           Defendants’ January 2021 Status Report
                                                               Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
